J-S34011-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


                       v.

TODD GREGORY SERFASS

                            Appellant                No. 3291 EDA 2016


         Appeal from the Judgment of Sentence September 22, 2016
              In the Court of Common Pleas of Monroe County
            Criminal Division at No(s): CP-45-SA-0000115-2016


BEFORE: BOWES, SOLANO, AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                           FILED AUGUST 07, 2017

       Todd Gregory Serfass appeals from the judgment of sentence of ninety

days incarceration imposed following his trial de novo conducted in absentia.

Since Appellant did not file a timely initial appeal, we find that the Court of

Common Pleas did not have jurisdiction to hear the case and therefore

vacate the judgment of sentence with instructions.

       Trooper Thomas Keegan cited Appellant for driving with a suspended

license (DUI-related). On June 9, 2016, the magisterial district judge found

Appellant guilty and imposed a sentence of sixty days incarceration.1


____________________________________________


1
 The docket for that proceeding indicates that the matter was postponed in
order for Appellant to retain counsel.



* Retired Senior Judge specially assigned to the Superior Court.
J-S34011-17



       On July 15, 2016, Appellant filed an untimely notice of appeal pro se to

the court of common pleas, as delineated infra. Appellant appeared for trial

on September 22, 2016, but left the courtroom and failed to return.             The

trial court proceeded in Appellant’s absence without counsel representing

Appellant’s interests.2 At the close of the Commonwealth’s case, the trial

court found Appellant guilty, immediately sentenced him to ninety days

incarceration, and issued a bench warrant.

       The trial court thereafter cleared the warrant and set bond. Appellant

filed a timely appeal, and the trial court and Appellant complied with

Pa.R.A.P. 1925. Appellant presents the following issues for our review:

       I.   Did the [trial court] err in proceeding to a trial in absentia?

       II. Did the [trial court] err in setting bail as if it were an issuing
           authority where it is not[?]

Appellant’s brief at 5.
____________________________________________


2
   The trial court’s opinion states that, if Appellant had remained for trial, he
may have been entitled to counsel from the public defender’s office. The
record does not indicate whether or not Appellant was indigent. While we
dispose of this matter on a jurisdictional basis, we remind the trial court that
Pa.R.Crim.P. 122 requires appointment of counsel for indigent persons in all
cases where there is a likelihood that imprisonment will be imposed.
Additionally, the imposition of any period of incarceration is not permitted if
the defendant was not represented by counsel. Argersinger v. Hamlin,
407 U.S. 25 (1972) (absent valid waiver, no person may be imprisoned
unless represented by counsel at trial). Furthermore, a loss of the right to
be present for one’s trial is distinct from the loss of counsel at that
proceeding. See Commonwealth v. Basemore, 582 A.2d 861, 863 (Pa.
1990) (defendant barred from courtroom due to his behavior; trial counsel
continued to represent defendant).



                                           -2-
J-S34011-17



        The timeliness of an appeal relates to the court’s jurisdiction to hear

the case. In re Adoption of W.R., 823 A.2d 1013, 1015 (Pa.Super. 2003).

We may raise questions of jurisdiction sua sponte.           Commonwealth v.

Lindey, 760 A.2d 416, 418 (Pa.Super. 2000).

        The initial appeal to the court of common pleas was filed on July 15,

2016,     thirty-six   days   after   the   magisterial   verdict   was   entered.

Pennsylvania Rule of Criminal Procedure 460 states, in pertinent part:

        (A) When an appeal is authorized by law in a summary
        proceeding, including an appeal following a prosecution for
        violation of a municipal ordinance that provides for imprisonment
        upon conviction or upon failure to pay a fine, an appeal shall be
        perfected by filing a notice of appeal within 30 days after the
        entry of the guilty plea, the conviction, or other final order from
        which the appeal is taken. The notice of appeal shall be filed with
        the clerk of courts.

Pa.R.Crim.P. 460.      This rule “provide[s] the exclusive means of appealing

from a summary guilty plea or conviction.”          Pa.R.Crim.P. 460(E).    If the

appeal has been perfected, “the case shall be heard de novo by the judge of

the court of common pleas sitting without a jury.” Pa.R.Crim.P. 462(A).

        Presently, Appellant’s notice was untimely, and he did not seek

permission to file the appeal nunc pro tunc. See Commonwealth v. Yohe,

641 A.2d 1210, 1211-12 (Pa.Super. 1994) (party seeking leave to appeal

from summary conviction nunc pro tunc required to show that delay was

caused by extraordinary circumstances, and that relief was promptly

sought). Appellant did not acknowledge the late notice or offer any reason



                                        -3-
J-S34011-17



justifying the untimely filing.   See Commonwealth v. Alaouie, 837 A.2d

1190, 1193 (Pa.Super. 2003) (remanding for evidentiary hearing, construing

appellant’s explanation for untimely notice of appeal as request for nunc pro

tunc relief).

      The trial court’s opinion acknowledged the appeal was improperly filed

but indicates that the conviction should nevertheless be affirmed, as the

untimely notice “can result in a dismissal[.]” Trial Court Opinion, 11/17/16,

at 5-6.     However, a court may not extend the time for an appeal.

Commonwealth v. Coolbaugh, 770 A.2d 788, 791 (Pa.Super. 2001).

Thus, the trial court’s ability to adjudicate the case was not discretionary.

      Since the court of common pleas had no jurisdiction to hear the

appeal, we vacate judgment of sentence and remand with instructions to

quash the appeal and enter judgment as entered by the magisterial district

judge.

      Judgment of sentence vacated. Case remanded for further proceedings

consistent with this decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/2017


                                      -4-